Case 8:19-cr-00077-PX Document 13 Filed 04/12/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT)», ‘ARYL Ano
FOR THE DISTRICT OF MARYLAND = ““! APR J 2 PH Ie: 24
UNITED STATES OF AMERICA 8 oyoLICE
: ‘ AC {SE >
By. Li
. ~~ DEPUTY

YAKOV COHEN a/k/a “Jay Collins” a/k/a “Kobi
Cohen,” YOSEF HERZOG a/k/a “Yossi Herzog,” | Criminal Action No. PX-19-77
ORI MAYMON a/k/a “Or Maymon” a/k/a
“Patrick Accardo,” NISSIM ALFASI a/k/a “Nick | UNDER SEAL
Onasis,” ELAD BIGELMAN a/k/a “Michael
Goldberg,” RUNAL JEEBUN a/k/a “Ryan
Jeebun,” SABRINA ELOFER a/k/a “Mila
Morales,” AFIK TORI a/k/a “Kevin White” a/k/a
“Harvey Stone,” and ANOG MAAREK a/k/a
“Daniel Buckley” a/k/a “Daniel Marek,”

Defendants.

 

 

MOTION FOR LIMITED UNSEALING OF INDICTMENT

The United States of America, by and through its attorneys at the Fraud Section of the
Criminal Division of the United States Department of Justice, moves for entry of an Order
unsealing the Indictment for the limited purpose of permitting the government to disclose redacted
Indictments and arrest warrants to government personnel, including personnel of a foreign
government, as necessary to assist in the apprehension and extradition of the Defendants to the
United States. In support of its motion, the Government states:

1. On or about February 13, 2019, a federal grand jury sitting in the District of
Maryland returned a four-count Indictment charging all nine Defendants with conspiracy to
commit wire fraud, in violation of Title 18, United States Code, Section 1349 (Count One), and
wire fraud, in violation of Title 18, United States Code, 1343 and 2 (Counts Two, Three, and Four).

2. The Government believes that all of the Defendants are currently outside of the

United States.
Case 8:19-cr-00077-PX Document 13 Filed 04/12/19 Page 2 of 2

a. To safeguard one or more cooperating witnesses and to protect the Government’s
ongoing investigation, the Indictment in this case remains sealed.

4. The Government intends to seek extradition and/or attempt to apprehend the
Defendants pursuant to Provisional Arrest Warrants.

5, Attached hereto as Exhibits 1 through 9 are proposed redacted Indictments
corresponding to each of the nine Defendants.

6. If the Court grants this Motion, the Government would disclose the respective
redacted Indictments to government personnel, including personnel of a foreign government, as
needed in order to apprehend and extradite the Defendants. For example, Exhibit 1 would be used
for the purposes of apprehending and extraditing Yakov Cohen a/k/a “Jay Collins” a/k/a “Kobi
Cohen.”

7. In order to attempt the apprehension and extradition of the Defendants, the
Government respectfully requests entry of the attached proposed Order.

Respectfully submitted,
ROBERT A. ZINK
Acting Chief, Fraud Section
Criminal Division
U.S. Department of Justice

By: /s/
Ankush Khardori, Trial Attorney
Tracee Plowell, Assistant Chief
Fraud Section, Criminal Division
U.S. Department of Justice

1400 New York Ave. N.W.
Washington, D.C. 20530
